Case: 14-14486   Date Filed: 05/24/2016   Page: 1 of 3


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 14-14486
                     ________________________

             D.C. Docket No. 8:14-cr-00064-EAK-TGW-3



UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                versus

YOEL EMILIO BAEZ-HERNANDEZ,

                                                        Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                    ________________________

                            (May 24, 2016)
                Case: 14-14486       Date Filed: 05/24/2016      Page: 2 of 3


Before HULL and ANDERSON, Circuit Judges, and ROTHSTEIN, * District
Judge.

PER CURIAM:

       Yoel Baez-Hernandez appeals his convictions for: (1) conspiracy to bring

aliens to the United States at a place other than as designated by the Secretary of

Homeland Security, in violation of 8 U.S.C. §§ 1324(a)(1)(A)(i), (a)(1)(A)(v)(I),

and (a)(1)(B)(i); and (2) bringing aliens to the United States for the purpose of

commercial advantage and financial gain knowing they had not received prior

authorization to enter, in violation of 8 U.S.C. 1324(a)(2)(B)(ii).

       After review of the record and briefs and with the benefit of oral argument,

we first grant defendant Baez-Hernandez’s motion to supplement the record on

appeal in order to make an informed decision as to the late discovery issue

defendant Baez-Hernandez raises on appeal. Having granted the motion, we

conclude that the district court: (1) did not err in denying his motion to suppress

cell-cite-location data; (2) did not abuse its discretion by denying his motion to

exclude I-213 forms; and (3) did not err in denying his motions for judgment of

acquittal.

       However, we conclude that the district court abused its discretion by

denying his motion for a continuance given the volume of discovery provided by


       *
      Honorable Barbara J. Rothstein, United States District Judge for the District of
Columbia, sitting by designation.
                                               2
              Case: 14-14486     Date Filed: 05/24/2016   Page: 3 of 3


the government so close to the trial date. The district court clearly should have

granted a short continuance. Therefore we grant the defendant’s motion for a new

trial.

         REVERSED AND REMANDED.




                                          3